EXHIBIT 10.20

WisdomTree Asset Management, Inc.

245 Park Avenue, 35th Floor

New York, NY 10167

July 25, 2016

David J. Abner

Dear David:

We are pleased that you have accepted the opportunity to work on our behalf in
the United Kingdom of Great Britain and Northern Ireland, based in London, for a
period of time. This letter will confirm our mutual understanding of the terms
and conditions that will apply to your temporary assignment to London, UK and
will also serve to amend your letter agreement, dated February 29, 2008 (“Offer
Letter”), with WisdomTree Asset Management, Inc. (the “Company”) to the extent
the terms of this letter are expressly inconsistent with the terms of the Offer
Letter.

 

I. Assignment

 

A. Position

Your position in London will be the principal executive officer of WisdomTree
Europe Ltd. (“WTE”), with the title “Head of Europe”, reporting to the Board of
Directors of WTE and to the Chief Executive Officer of WisdomTree Investments,
Inc. (“WTI”) or to such senior officer or committee of WTI as the Chief
Executive Officer of WTI may designate in writing., with duties and
responsibilities as the principal executive officer of WTE. Your employer will
remain WisdomTree Asset Management, Inc., but you will be providing services to
WTE. This letter does not create a dual, co- or joint employment relationship
between the Company and WTE; however, your position may require that you become
“co-employed” by WTE, but without remuneration in addition to that specified
below. As part of your duties you will be required to undertake reasonable
business travel in Europe to perform your job functions, and, in addition, you
will be required to travel to the United States on occasion, which is presently
expected to be approximately four times a year.

 

B. Term

The assignment to London will be effective on the first day in the payroll
period immediately following the day you obtain the requisite employment
authorization allowing you to work in the United Kingdom (such date, the “Start
Date”), and shall last until July 31, 2019 (“Assignment Termination Date”),
unless you and the Company agree in writing to end the assignment on a different
date. The assignment will be subject to your obtaining the requisite visa, work
permit or other employment authorization allowing you to work and reside in the
United Kingdom. The Company may at any time, at its sole discretion, discontinue
or reduce the length of the international assignment subject to the terms
outlined in Section VIII of this letter. The terms and conditions of this letter
will only be effective during the period of your assignment.



--------------------------------------------------------------------------------

II. Compensation

 

A. Base Salary

Your base salary will be increased to US$300,000 per annum effective as of the
Start Date. Subsequent adjustments to your base salary will be considered at the
Company’s sole discretion. You will remain on the United States payroll during
the length of your assignment.

 

B. Incentive Compensation

You will continue to be eligible for discretionary bonus consideration, in
accordance with the Company’s discretionary bonus plan, based on the Company’s
performance, WTE’s performance and on your performance as determined by the
Company in its sole discretion; however, provided that you remain a full-time
employee of the Company (or of WTE), and that you have not given notice of
termination of your employment, as of the date the Company pays bonuses to its
employees with respect to a fiscal year, your bonus for a fiscal year in which
you were on assignment in London shall not be less than US$500,000 (pro-rated
for any partial fiscal year in which you were on assignment in London) (the
“Minimum Guaranteed Bonus”), payable in cash and equity securities of WTI in
February, but no later than March 15th, following the applicable fiscal year,
consistent with the Company’s policies and procedures. The portion of the
Minimum Guaranteed Bonus for a fiscal year that will be paid in equity
securities of WTI shall be determined by the Board of Directors of the Company
or its Compensation Committee at its sole discretion, but such portion shall be
consistent with the portion awarded to other comparable personnel at the Company
as part of their discretionary bonuses and shall also be consistent with any
discretionary bonus, if any, awarded to you. The equity award will vest in 3
equal amounts over the course of three years from the date of grant

 

C. Special Grant of Restricted Stock

Effective as of the Start Date, WTI, the sole stockholder of the Company, shall
award to you a special grant of restricted stock (“Special Grant”). The Special
Grant shall be for the number of shares obtained by dividing US$1,200,000 by the
per share value of the restricted stock as of the closing of the market on the
Start Date, and shall vest in equal annual installments on the first three
anniversaries of the date of grant, subject to your continued employment and
subject to the terms and conditions of the restricted stock agreement to be
issued to you by WTI.

 

III. Relocation Benefits and Assistance

You will be eligible for relocation benefits during the term of your assignment
as outlined below, provided that you are performing services in accordance with
the assignment, this letter or as otherwise directed by the Company.

 

2



--------------------------------------------------------------------------------

A. Relocation Allowance

The Company will provide up to US$25,000 to assist you in moving you and your
family from your home location to the new assignment location. The amount is
intended to be applied to the following areas:

 

  •   airfares/ground transportation for you and your immediate family members
to move from your home location to London;

 

  •   shipment of necessary household goods from your current home location to
London;

 

  •   labor costs associated with packing your household goods for shipment to
London and for storage in the United States;

 

  •   purchase of necessary household goods for your permanent quarters in
London (i.e., for the duration of your relocation by the Company);

 

  •   rental of space for the storage of household goods in your home location
that you do not wish to move to London (the coverage of which will be for
reasonable and customary household and personal goods); and

 

  •   any temporary housing accommodations for up to fourteen days after your
Start Date prior to the move to the permanent quarters, and relocation agent
and/or brokerage costs associated therewith.

The above relocation expenses will either be paid to the vendors either directly
by the Company or directly by you. In the event that you pay for these
authorized expenses, you must submit expense reports together with receipts (or
other documentation of such expenses which is reasonably acceptable to the
Company) for reimbursement. Any submissions for reimbursement should be made on
a timely basis, but in any event no later than February 15th of the calendar
year following the calendar year in which the expense is incurred. The
relocation benefits provided to you during any calendar year shall not affect
the relocation benefits provided to you in any other calendar year and the right
to such relocation benefits cannot be liquidated or exchanged for any other
benefit. As indicated above, the total payments paid by the Company will not
exceed US$25,000. Therefore, please plan your move carefully, particularly, in
the areas of shipment of household goods, purchase of household goods (i.e.
furniture, appliances, etc.) and storage of household goods.

 

B. Work Permits/Visas

If legal work authorization is required, it must be granted before you depart
for the United Kingdom. The Company will coordinate assistance for you to obtain
the proper work visas/work permits for you and your family. To the extent that
you pay any visas or passport filing/application fees personally, you will be
reimbursed by the Company.

 

3



--------------------------------------------------------------------------------

C. Housing Allowance

The Company will provide you with assistance in identifying permanent living
quarters for you and your family, and, during the term of your assignment, will
provide and pay for the rental of an apartment in an area within reasonable
commuting distance to the London office, not to exceed GBP15,000 per month
(inclusive of utilities), plus the amount of the annual rental increases
provided for in the lease agreement for such apartment. If you elect housing
which results in a cost in excess of this allowance, you agree to pay the
difference.

 

D. Present U.S. Principal Residence Arrangements

You are solely responsible for all costs and expenses related to your current
residence in the United States, including those relating to maintaining such
residence, leasing it or selling it.

 

E. Education Costs

For primary and secondary schooling, local public (government funded) schools
may not meet the needs for an education process which will prepare your children
for re-entry into your local U.S. school system. The Company will pay the cost
of private schooling for the local UK international schools that are adequate in
the opinion of the Company, up to an aggregate of GBP72,000 per school year for
all of your children, and, in addition, the Company will pay the cost of the
annual, reasonable cost increase to such tuition(s), if any, imposed by such
private school(s). If you arrange for private schooling in excess of this, the
difference in cost will be your responsibility.

 

F. Cost of Living Adjustment (COLA)

You will be provided with an annual stipend, in an amount as determined by BDO
USA LLP, as a cost of living adjustment (“COLA”), payable in equal monthly
installments beginning with the month you move into your permanent residence in
London. This COLA is intended to compensate you for differences in living costs
and the value of currency in London. On an annual basis, the Company will use
data and indices provided through BDO USA LLP to review the COLA amount and will
increase the COLA in the event the Company determines that it should be revised
upwards.

 

G. Home Leave

The Company will pay the premium coach-class round-trip airfare for you and your
family in London to visit the U.S. twice during each twelve-month period. Note
that except with respect to travel on Company business, you must use accrued
vacation to the extent you are out of the office.

 

H. Emergency Leave

The Company will pay for a premium coach-class round-trip airfare for you and
your family (if necessary) to fly to the United States in the event of a medical
emergency concerning, or death of, an immediate family member (i.e.,
grandparent, parent or sibling) of yours or your spouse.

 

4



--------------------------------------------------------------------------------

IV. Other Benefits

 

A. Vacation/PTO

Your personal leave benefits will remain the same as present.

 

B. Medical Benefits

Medical benefit coverage for you and your immediate family will be provided
during the international assignment. These benefits will be similar to those
provided under the current medical benefit program for employees stationed in
New York.

 

V. Tax Matters

 

A. Tax Preparation

The Company will secure and pay for the services of BDO, USA LLP (“BDO”) to
prepare your U.S. and host country income tax returns for the tax years on which
you are on assignment in London. It will be your responsibility to provide all
information requested by BDO and to ensure that your tax returns are accurate
and filed when due. You will be responsible to provide, in a timely manner, all
reasonable and necessary information to BDO in the form and manner requested to
enable them to prepare your U.S. and host country tax returns, as well as, any
other required tax documents. At all times, you will be responsible for the
payment of any and all interest or penalties or other assessments associated
with untimely or inaccurate submission of data in connection with any tax
documentation.

It is understood that BDO will make such elections, deductions and allocations
that will minimize the Company’s obligation for reimbursement or tax
equalization. The Company reserves the right to review the reconciliation and
tax returns with BDO.

Due to the long term nature of your assignment, it is your responsibility to
ensure that you will qualify for the foreign earned income and housing
exclusions. If you anticipate that you will not be able to meet this
requirement, please inform the Company and BDO immediately.

 

B. Tax Equalization

The concept of tax equalization is that you will pay approximately no more or
less in total taxes than you would have paid in U.S. (including federal, state
and local) income tax, Medicare tax and social security tax on stay-at-home
income such as the Company compensation (i.e. base salary, incentive
compensation, etc.) and personal income as a result of your international
assignment. Thus under tax equalization, the Company assumes responsibility for
the reimbursement of any “excess U.S. and United Kingdom tax” assessed on
income, over and above the “stay-at-home” tax responsibility. Please

 

5



--------------------------------------------------------------------------------

note, however, that you are solely responsible for any United Kingdom income tax
assessed on personal income, including any spousal income. Personal income
includes interest, dividends, the gain on stock or option transactions, pension,
or the gain resulting from any transaction involving real estate, such as your
principal residence, etc.

The benefits of the foreign earned income exclusions and Company-paid foreign
tax credits will belong to the Company under the Tax Equalization program.

The tax equalization process works as follows:

During the year, the Company will deduct actual taxes from your compensation.
These taxes may include U.S. income tax (federal, state and local income taxes),
U.S. Medicare and social security taxes and taxes assessed by any national,
local or other applicable authority in the United Kingdom. Since your assignment
is a long term assignment, the federal tax assessed on the Company’s income will
be minimal, due to the foreign earned income exclusions and foreign tax credits
(provided you qualify for those exclusions and credits). Likewise, state and
local taxes may be minimal due to foreign earned income exclusions and/or any
lack of U.S. permanent residence during your assignment. If you anticipate
receiving significant personal income, you should either request that the
Company withhold additional tax on any Company compensation or you should pay
estimated taxes to the tax authorities directly to avoid interest and penalties
assessed on underpayment of estimated taxes.

Your tax equalization calculation will be prepared by BDO after completion of
your U.S. income tax returns. This calculation is intended to reconcile any
difference between your stay-at-home tax and the actual tax you paid during the
tax year. If your actual tax payments exceed your stay-at-home tax, you will be
entitled to a tax reimbursement from the Company. If the actual tax payments are
less than the stay-at-home-tax, you will be responsible to pay the difference to
the Company within 60 days after completion of the tax equalization settlement.

Upon the termination of your assignment, the tax equalization will be annualized
and pro-rated based on your actual employment with the Company.

BDO’s services are limited to tax advice directly related to your assignment and
do not extend to personal tax advice or financial planning.

 

C. Tax Gross-Up Payment for Housing Allowance and Education Costs

The payments to be made to you for a Housing Allowance and Education Costs
pursuant to Sections III.C and III.E. (and, if any, non-deductible excess
relocation costs pursuant to Section IIII.A) hereof shall be increased by a tax
“gross-up” payment to take into account (i) all appliacble federal, state, local
and foreign income, employment and excise taxes payable on such amounts, and
(ii) the income and employment taxes owing on the “gross-up” payment itself.
Such tax gross-up payment shall be made at the same time that payment of the
corresponding taxes becoming due.

 

6



--------------------------------------------------------------------------------

VI.   PROCESSING AND USE OF EMPLOYEE INFORMATION

During your assignment, the Company will need to process personal data relating
to you in order to manage the personal and employment administration spects of
your assignment, such as administering payroll, benefits and other services.
Therefore, the Company informs you that your personal data including the
sensitive data if collected by the Company (the “Data”), which you provided to
the Company, or that it otherwise acquired in the course of the ordinary
activity, will be processed as necessary for correct execution, management and
performance of this letter in force between you and the Company. The Data might
be communicated, in connection with the above-mentioned purposes, to the
Company, its subsidiaries, affiliates, parent, and/or to third-party service
providers which provide assistance and consultancy or other services to the
Company, with particular reference, but without limitation, to accounting,
administrative, legal, tax and financial issues. These entities are or may be
located outside of the European Union. Such data processing will be performed by
means of either manual, electronic or network instruments, or in any other
manner that can ensure a safe processing and avoid any unauthorized access. Your
personal data will be kept secure and confidential in accordance with company
policy and applicable law. By executing this letter, you expressly authorize and
consent to the exports of your Data, even to jurisdictions with data law
protections not considered “adequate” in the country of your assignment, and
expressly authorize the transfer, also in non-European Union countries, of your
Data to the Company, its subsidiaries, affiliates, parent, and/or third parties
indicated above for the purposes listed in this Section. The Company will
regularly update your Data with your assistance and at your request. You will
retain the right of access to your Data and the right to have incorrect Data
corrected. The Data provided will not be used for any marketing purposes.

 

VII.   Code of Conduct; and Compliance with Laws

You agree that you are bound by, and during the term of your assignment, will
continue to abide by, the provisions of the WTI’s Code of Conduct and Policy
Regarding Insider Trading, and the rules, regulations and policies of the
Company, in each case as may be amended from time to time.

You also agree that, during the term of your assignment, you will be bound by
and abide by the provisions of all applicable company policies, rules and
regulations of WTE, as the same may be amended from time to time, to the same
extent as if you were an employee of WTE.

 

VIII.   Termination of Assignment

 

A.   Repatriation at Expiration of International Assignment

If your international assignment expires at the Termination Date (or such other
date as may be mutually agreed upon), you (and your immediate family) will be
repatriated to the U.S. at the Company’s expense (however, you (and your
immediate family) each shall be solely responsible to obtain and possess a valid
passport and any visa that may be

 

7



--------------------------------------------------------------------------------

necessary so as to enable entry into the U.S.). If your assignment (and
employment) does not earlier terminate, and your performance during the
assignment has been satisfactory, the Company will, at its sole discretion, seek
to identify for you a suitable alternative position in New York; provided,
however, that nothing in this letter shall guarantee any position at the Company
at the end of your assignment. Such position would be intended to commence
within a reasonable period of time following your repatriation to the U.S. If
you have been repatriated to the U.S. and, at the sole discretion of the
Company, you are not offered a suitable alternative position, your employment
with the Company will terminate. The Company will then provide you with the
severance benefits set forth in Section VIII.D below. Out-placement services
will be provided through a Company-approved vendor.

 

B. Early Termination and Termination for Convenience

The Company may terminate the international assignment, at its sole discretion,
at any time and for any reason. Any such termination shall be effective from the
date the Company tenders written notice to you delivered personally or by mail
or facsimile directed to you. For purposes of the benefits set forth in Sections
III, IV and V herein, the term of this assignment shall continue for thirty days
after the date of such notice.

In the event the Company terminates the international assignment, other than for
those reasons set forth in Section VIII.C. below, prior to the expiration of the
Assignment Termination Date, you (and your immediate family) will be repatriated
to the U.S. at the Company’s expense (however, you (and your immediate family)
each shall be solely responsible to obtain and possess a valid passport and any
visa that may be necessary so as to enable entry into the U.S.). Upon your
repatriation, if at the sole discretion of the Company, you are not offered a
suitable alternative position, your employment with the Company will terminate.
The Company will then provide you with the severance benefits set forth in
Section VIII.D below. Out-placement services will be provided through a
Company-approved vendor.

 

C. Termination of International Assignment for Cause or Due to Resignation

If you resign your employment with the Company while on your international
assignment, or if the Company terminates your employment for “cause” (as defined
below), you (and your immediate family) will not be eligible for any
repatriation reimbursement from the Company.

If you wish to terminate your employment while on assignment, you are required
to give the Company six months’ written notice.

For purposes of this letter, “cause” shall mean any one or more of the following
acts or omissions by you: (i) the willful and continued failure to
(A) materially perform your duties and obligations under this letter agreement
or your Offer Letter or (B) to carry out specific legal directions of a senior
officer of the Company or the Board of Directors of the Company or WTE; (ii) the
material breach of any provision of this letter agreement or your Offer Letter
(including a breach of the representations and warranties made by you

 

8



--------------------------------------------------------------------------------

in Section 5 of your Offer Letter); (iii) the material failure to comply with
the written policies or rules of WTE, WTI or the Company; (iv) the commission of
an act or failure to act that involves willful misconduct, bad faith or gross
negligence in connection with the business of the Company, WTE or WTI; (v) the
commission of any act of fraud, misappropriation, embezzlement or similar
willful and malicious conduct against the Company or WTE; or (vi) the conviction
of, or plea of “guilty” or “no contest” to, a felony under the laws of the
United States or any state thereof, or equivalent conviction or related plea to
a felony under the laws of England and Wales.

 

D. Severance

If your employment is terminated by the Company (i) during your assignment in
London for any reason other than your death or disability or for cause, or
(ii) at the expiration of your assignment, as a result of there being no
suitable alternative position at the Company at the expiration of the assignment
period pursuant to Section VIII.A above, then, provided you enter into a fully
effective release agreement in the form prescribed by the Company within 60 days
after your last day of employment, (x) the Company will pay, as severance to you
(or in the case of your subsequent death, the legal representative of your
estate or such other person or persons as you shall have designated by written
notice to the Company), an amount equal to sum of: (1) the annual base salary
set forth in Section II.A; and (2) the Minimum Guaranteed Bonus set forth in
Section II.B (collectively, the “Severance Amount”), and (y) you shall be
entitled to accelerated vesting only with respect to the portion of the
outstanding unvested equity awards in the Company’s common stock held by you, if
any, that would have vested during the twleve-month period immediately following
the date of termination. The Severance Amount shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
months commencing within sixty days after the date of termination.

Notwithstanding the foregoing, if you breach any of the restrictive covenants in
Section 4 of your Offer Letter, all further payments of the Severance Amount
shall immediately cease.

 

E. Repatriation Assistance

Repatriation to the U.S. shall mean that the Company will provide up to
US$25,000 of repatriation assistance to you upon return from the assignment
location, which amount shall be increased by the amount of any advance purchase,
one-way premium coach-class tickets for your immediate family. This amount is
intended to be applied to the following areas:

 

  •   airfares/ground transportation for you to move from London back to New
York.Labor costs associated with packing your household goods for shipment to
your home location in New York;

 

  •   shipment of necessary household goods from London and from storage in the
United States to your home location in New York;

 

9



--------------------------------------------------------------------------------

  •   any temporary housing accommodations prior to the move to your home
location in New York; and

 

  •   brokerage costs associated with finding permanent quarters in New York, if
needed.

The above expenses can be paid either directly by the Company to the vendors or
paid by you directly. In the event you pay the expenses, you must submit expense
reports together with receipts (or other documentation of such expenses which is
reasonably acceptable to the Company) for reimbursement.

 

IX. Employment at Will

This letter does not constitute a contract or promise of employment for any
specific period or duration. Your employment remains at-will, meaning that
either you or the Company may terminate the employment relationship at any time,
with or without cause, subject to the terms of this letter agreement and your
Offer Letter.

 

X. Miscellaneous

 

A. Code Section 409A

Payments and benefits under this letter are intended to comply with Internal
Revenue Code Section 409A and applicable guidance issued thereunder
(“Section 409A”) or comply with an exemption from the application of 409A and,
accordingly, all provisions of this letter shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. Notwithstanding any of the provisions of this letter, neither the
Company nor any of its affiliates shall be liable to you for any excise taxes or
interest if any payment or benefit which is to be provided pursuant to this
letter and which is considered deferred compensation subject to Section 409A
otherwise fails to comply with, or be exempt from, the requirements of
Section 409A.

 

B. Severability; Governing Law

This letter shall be construed and governed by the laws of the state of New
York, without respect to conflicts of law principles. Should any provision of
this letter be held by a court of competent jurisdiction to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall be
stricken and shall not affect the validity of the remainder of this letter, the
balance of which shall continue to be binding and enforceable upon you and the
Company.

 

C. Arbitration of Employment Disputes

The Company and you agree that all disputes between you and the Company relating
to your employment (expressly including, but not limited to, claims concerning
compensation, benefits or other terms or conditions of employment,
discrimination, harassment, and the termination of your employment), this letter
or your assignment will be resolved by arbitration as set forth on Appendix A
annexed hereto. To the extent that you have or may have legal rights to have
your dispute heard by a court in a foreign jurisdiction under the laws of UK you
agree that you waive any such rights.

 

10



--------------------------------------------------------------------------------

D. Amendments; Paragraph Headings

This letter may not be amended or modified unless memorialized in writing and
signed by both you and the Company. The paragraph headings in this letter are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

E. Entire Agreements and Survivability

Unless specifically provided herein, this letter agreement, including Appendix A
hereto, contains all the understandings and representations between the Company
and you pertaining to your assignment, relocation expenses and relation benefits
and supersedes all prior and contemporaneous understandings, discussions,
agreements, representations and warranties, both written and oral, with respect
to such subject matter; provided, however, that this letter is supplemental to,
and shall not supersede (i) your offer letter agreement with the Company, dated
February 29, 2008 (which is hereby amended for the term of your assignment to
the extent the terms of this letter are expressly inconsistent with the terms of
such Offer Letter), or (ii) any non-solicitation, non-compete, non-disclosure,
confidentiality or other agreement that you may have signed while employed with
the Company or its subsidiaries or affiliates, each of which remains in full
force and effect. In addition to this Section X.E, the following paragraphs
survive the termination of this letter agreement: Section VI (Processing and Use
of Employee Information); Section VII (Code of Conduct and Compliance with
Laws); Section VIII (Termination of Assignment); Section IX (Employment at
Will), and Section X (Miscellaneous).

You ackwnowledge that the terms of this letter are strictly confidential, and
you agree not to disclose, communicate or otherwise publicize the terms to
anyone (except for your immediate family, professional advisors and the relevant
tax authorities).

I trust that you will find this to be a fair and equitable arrangement. If you
have any questions, please feel free to call me. Please acknowledge your
acceptance by signing and dating the concurrence box below and returning this
letter to me.

Sincerely,

WISDOMTREE ASSET MANAGEMENT, INC.

 

By:  

/s/ Peter M. Ziemba

Name:   Peter M. Ziemba Title:   EVP-Business and Legal Affairs

 

11



--------------------------------------------------------------------------------

I agree to the terms and conditions covering my assignment to London, U.K. as
set forth in the above letter of understanding.

 

/s/ David J. Abner

    July 26, 2016 David J. Abner     Date

 

12



--------------------------------------------------------------------------------

Appendix A to Relocation Letter

1) Agreement to Arbitrate. You (hereafter referred to as “Employee”) and the
Company recognize that differences may arise between them during or following
the Employee’s employment by the Company. The Employee understands that by
entering into this letter agreement, the Employee anticipates the benefits of a
speedy, impartial dispute-resolution procedure of any such differences. As used
in this Appendix and its subparts, the “Company” shall refer to the Company and
all successors and assigns of either of them.

a) Arbitrable Claims.

i) ALL DISPUTES BETWEEN THE EMPLOYEE (AND HIS OR HER PERMITTED SUCCESSORS AND
ASSIGNS) AND THE COMPANY (AND ITS AFFILIATES, STOCKHOLDERS, DIRECTORS, OFFICERS,
AGENTS AND PERMITTED SUCCESSORS AND ASSIGNS) RELATING IN ANY MANNER WHATSOEVER
TO EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR TO THE TERMINATION THEREOF, INCLUDING
WITHOUT LIMITATION ALL DISPUTES ARISING UNDER THIS LETTER AGREEMENT, EMPLOYEE’S
OFFER LETTER OR EMPLOYEE’S ASSIGNMENT (COLLECTIVELY, “ARBITRABLE CLAIMS”), SHALL
BE RESOLVED EXCLUSIVELY BY BINDING ARBITRATION. Arbitrable Claims shall include,
but are not limited to, contract (express or implied) and tort claims of all
kinds, as well as all claims based on any federal, state, or local law, statute,
or regulation (including but not limited to claims alleging unlawful harassment
or discrimination in violation of Title VII and/or Title IX of the U.S. Code, of
the Age Discrimination in Employment Act, of the Americans with Disabilities
Act, of state statute, or otherwise), excepting only claims under applicable
workers’ compensation law and unemployment insurance claims. Arbitration shall
be final and binding upon the parties and shall be the exclusive remedy for all
Arbitrable Claims. Except as provided in Section 1(a)(ii), the Arbitrator (as
defined below) shall decide whether a claim is an Arbitrable Claim. THE COMPANY
AND THE EMPLOYEE HEREBY WAIVE ANY RIGHTS THAT THEY MAY HAVE TO TRIAL BY JURY IN
REGARD TO ARBITRABLE CLAIMS.

ii) Notwithstanding anything herein to the contrary, the Company may enforce in
court, without prior resort to arbitration, any claim concerning actual or
threatened unfair competition and/or the actual or threatened use and/or
unauthorized disclosure of confidential or proprietary information of the
Company. The court shall determine whether a claim concerns actual or threatened
unfair competition and/or the actual or threatened use and/or unauthorized
disclosure of confidential or proprietary information of the Company.

b) Arbitration Procedure.

i) American Arbitration Association Rules; Initiation of Arbitration; Location
of Arbitration. Arbitration of Arbitrable Claims shall be in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA Rules”), except as provided otherwise in this letter agreement.
Arbitration shall be initiated by providing written notice to the other party
with a statement of the claim(s) asserted, the facts upon which the claim(s) are
based, and the remedy sought. This notice shall be provided to the other party
within six (6) months of the acts or omissions complained of. Any claim not
initiated within this limitations period shall be null and void, and the Company
and the Employee waive all rights under statutes of limitation of different
duration. The arbitration shall take place in New York, New York.

 

13



--------------------------------------------------------------------------------

ii) Selection of Arbitrator. All disputes involving Arbitrable Claims shall be
decided by a single arbitrator (the “Arbitrator”), who shall be selected as
follows. The American Arbitration Association (“AAA”) shall give each party a
list of eleven (11) arbitrators drawn from its panel of employment arbitrators
(the “Name List”). Each party may strike up to six (6) names on the Name List it
deems unacceptable, and shall notify the other party of the names it has
stricken, within fourteen (14) calendar days of the date the AAA gave notice of
the Name List. If only one common name on the Name List remains unstricken by
the parties, that individual shall be designated as the Arbitrator. If more than
one common name remains on the Name List unstricken by parties, Employee shall
strike one of the remaining names and notify the Company, within seven
(7) calendar days of notification of the list of unstricken names. If, after
Employee strikes a name as set forth in the preceding sentence, there is still
two or more unstricken names, the Company and the Employee shall alternately
strike names (with the Company having the next strike) and notify the other
party of the stricken name within seven (7) calendar days, until only one
remains. If no common name on the initial Name List remains unstricken by the
parties, the AAA shall furnish an additional list or lists, and the parties
shall proceed as set forth above, until an Arbitrator is selected.

iii) Conduct of the Arbitration.

(1) Discovery. To help prepare for the arbitration, the Employee and the Company
shall be entitled, at their own expense, to learn about the facts of a claim
before the arbitration begins. Each party shall have the right to take the
deposition of one (1) individual and any expert witness designated by another
party. Each party also shall have the right to make requests for production of
documents to any party. Additional discovery may be had only where the
Arbitrator so orders, upon a showing of substantial need. At least thirty
(30) days before the arbitration, the parties must exchange lists of witnesses,
including any expert witnesses, and copies of all exhibits intended to be used
at the arbitration.

(2) Authority. The Arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state in which the claim
arose, or federal law, or both, as applicable to the claim(s) asserted. The
Arbitrator shall have the authority to award equitable relief, damages, costs
and fees as provided by the law for the particular claim(s) asserted. The
arbitrator shall not have the power to award remedies or relief that a New York
court could not have awarded. The Federal Rules of Evidence shall apply. The
burden of proof shall be allocated as provided by applicable law. Except as
provided in Section 1(a)(ii), the Arbitrator, and not any federal, state, or
local court or agency, shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this letter agreement and the Offer Letter, including but not limited to any
claim that all or any part of any of this letter agreement or the Offer Letter
is void or voidable and any assertion that a dispute between the Employee and
the Company is not an Arbitrable Claim. The arbitration shall be final and
binding upon the parties.

 

14



--------------------------------------------------------------------------------

(3) Costs. Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings. If the
Arbitrator orders a stenographic record, the parties shall split the cost.
Except as otherwise provided in this Appendix, the Employee and the Company
shall equally share the fees and costs of the arbitration and the Arbitrator.
The reference to “the fees and costs of the arbitration and the Arbitrator” in
the preceding sentence is not intended to include the fees and expense of either
party’s legal counsel or other advisors, but merely the fees and costs imposed
on the parties by the AAA in connection with an arbitration conducted under the
auspices of the AAA.

(4) Confidentiality. All proceedings and documents prepared in connection with
any Arbitrable Claim shall be confidential and, unless otherwise required by
law, the subject matter thereof shall not be disclosed to any person other than
the parties to the proceeding, their counsel, witnesses and experts, the
Arbitrator, and, if involved, the court and court staff. All documents filed
with the Arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subparagraph concerning confidentiality.

(5) Enforceability. Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this letter agreement and to enforce an
arbitration award. Except as provided above, neither party shall initiate or
prosecute any lawsuit or administrative action in any way related to any
Arbitrable Claim. The Federal Arbitration Act shall govern the interpretation
and enforcement of this Appendix.

 

15